UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1584


SHI WEI GUO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 20, 2014              Decided:   December 5, 2014


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shi Wei Guo, Petitioner Pro Se. Tracie Nicole Jones, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Shi    Wei    Guo,   a   native      and   citizen      of    the    People’s

Republic of China, petitions for review of an order of the Board

of   Immigration          Appeals   (Board)        dismissing        his   appeal      of   the

Immigration Judge’s decision denying his request for asylum. *                               We

have       thoroughly       reviewed    the   record,       including        the    relevant

exhibits       and    the     transcript      of    Guo’s      merits       hearing.        We

conclude      that    the     record    evidence      does      not    compel      a   ruling

contrary to that of the agency, see 8 U.S.C. § 1252(b)(4)(B)

(2012),       and    that    substantial      evidence         supports      the    agency’s

decision.       See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons

stated by the Board.             See In re: Guo (B.I.A. Dec. 18, 2013).                     We

dispense       with       oral   argument     because          the    facts     and     legal

contentions         are   adequately     presented        in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




       *
       On appeal, Guo does not challenge the agency’s denial of
withholding of removal or protection under the Convention
Against Torture.



                                              2